       Case 2:18-cv-00178-SRB Document 51 Filed 01/04/19 Page 1 of 14



 1   Kathleen L. Wieneke, Bar #011139
     Christina Retts, Bar #023798
 2   WIENEKE LAW GROUP, PLC
     1095 West Rio Salado Parkway, Suite 209
 3   Tempe, Arizona 85281
     Telephone: (602) 715-1868
 4   Fax: (602) 455-1109
     Email: kwieneke@wienekelawgroup.com
 5   Email: cretts@wienekelawgroup.com
 6   Attorneys for Defendants City of Mesa, Brian
     Elmore, Christopher Doane, Bryan Cochran,
 7   and Richard Gomez
 8                           UNITED STATES DISTRICT COURT
 9                                 DISTRICT OF ARIZONA
10   Monique Portillo,                                 Case No.: 2:18-cv-00178-PHX-SRB
11                                     Plaintiff,      DEFENDANTS CITY OF MESA,
     vs.                                               BRIAN ELMORE, CHRISTOPHER
12                                                     DOANE, BRYAN COCHRAN AND
     Philip Brailsford, an Officer of the Mesa,        RICHARD GOMEZ’S MOTION
13   Arizona, Police Department, Individually; City    TO DISMISS PLAINTIFF’S
     of Mesa, Arizona, and Arizona municipal           SECOND AMENDED
14   corporation, acting through John Meza, Chief      COMPLAINT
     of Police City of Mesa, in his Official
15   Capacity; Charles J. Langley, an Officer of the   (Jury Trial Requested)
     Mesa, Arizona, Police Department,
16   Individually; Brian Elmore, an Officer of the
     Mesa, Arizona, Police Department,
17   Individually; Christopher Doane, an Officer of
     the Mesa, Arizona, Police Department,
18   Individually; Bryan Cochran, an Officer of the
     Mesa, Arizona, Police Department,
19   Individually; Richard Gomez, an Officer of the
     Mesa, Arizona, Police Department,
20   Individually; John/Jane Does I-5, Officers of
     the Mesa, Arizona, Police Department whose
21   identities have been withheld from Plaintiff,
     Individually,
22
                                        Defendants.
23
24         Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendants City of Mesa,
25   Brian Elmore, Christopher Doane, Bryan Cochran, and Richard Gomez (“City of Mesa
26   Defendants”) move to dismiss Plaintiff’s Second Amended Complaint. Plaintiff’s Second
27   Amended Complaint must be dismissed because Plaintiff failed to timely assert her
28
          Case 2:18-cv-00178-SRB Document 51 Filed 01/04/19 Page 2 of 14



 1   amorphous claims against the City of Mesa Defendants within the two-year statute of
 2   limitations. In failing to do so, her claims against them do not relate back to her original,
 3   timely-filed Complaint, cannot be cured by any further amendment, and must be
 4   dismissed.
 5            Moreover, Plaintiff fails to identify the officer responsible for her allegedly
 6   unlawful detention, for which the officer had reasonable suspicion, thus requiring
 7   dismissal as a matter of law.
 8   I.       BACKGROUND.
 9            A.    Relevant Facts
10            On January 18, 2016, Plaintiff was a guest at La Quinta Inn & Suites in Mesa.
11   (Dkt. 39, ¶¶ 16, 18.) That evening, another guest, Daniel Shaver, invited Plaintiff and her
12   colleague, Luis Nuñez, to his room to socialize. (Id., ¶ 17.) While Plaintiff was in
13   Shaver’s room, a hotel staff member called 911, reporting that someone had observed an
14   individual pointing a gun out of a hotel window. (Id., ¶¶ 18, 132.) One of the front desk
15   employees identified the room as Shaver’s. (Id., ¶¶ 19-20, 26.)
16            In response to the call, a team of Mesa Police Department officers, including
17   Defendants Brailsford, Langley, Cochran, Doane, Elmore, and Gomez arrived at the hotel.
18   (Id., ¶ 25.) After receiving a call from police, Plaintiff and Shaver (Nuñez had left) exited
19   the room and were instructed to lie on the ground. (Id., ¶¶ 49, 69-71, 135.) Plaintiff was
20   taken into custody. (Id., ¶ 86.) Shaver was instructed to crawl toward police. (Id., ¶ 82.)
21   As he did so, his athletic shorts fell from his waist. (Id., ¶¶ 90, 93.) He moved and
22   Defendant Brailsford shot him. (Id., ¶¶ 93-94.)
23            While officers secured the scene, they relocated Plaintiff to a bench outside the
24   hotel. (Id., ¶ 124.) She alleges that she did not know the reason for her detention. (Id., ¶¶
25   125-126.) She was eventually released and assigned to a new hotel room. (Id., ¶¶ 128-
26   130.)
27            ///
28            ///
                                                  2
       Case 2:18-cv-00178-SRB Document 51 Filed 01/04/19 Page 3 of 14



 1          B.     Procedural Background
 2          Significant publicity and multiple lawsuits arose from this chain of events:
 3          January 10, 2017 – Shaver Lawsuit: On January 10, 2017, Shaver’s parents filed a
 4   wrongful death lawsuit in Maricopa County Superior Court.
 5          January 17, 2017 - Sweet Lawsuit: On January 17, 2017, Laney Sweet, the mother
 6   of Shaver’s children, filed suit in the District of Arizona against the City of Mesa,
 7   Defendant Brailsford, and the individual City of Mesa Defendants, Elmore, Doane,
 8   Cochran, and Gomez. See Sweet v. City of Mesa, et al., No. 2:17-cv-00152-BSB (D. Ariz.
 9   Jan. 17, 2017). On behalf of Shaver’s minor children and his estate, she alleged wrongful
10   death claims, as well as federal civil rights claims, pursuant to 42 U.S.C. § 1983. Sweet’s
11   lawsuit was ultimately consolidated with the Shaver lawsuit.
12          December 7, 2017 – Defendant Brailsford Acquitted: Defendant Brailsford was
13   charged with murder and criminally tried. On December 7, 2017, he was acquitted.
14   Plaintiff was a testifying witness at Brailsford’s trial. The officers she now names also
15   testified.
16          January 17, 2018 – Plaintiff Files Suit: On January 17, 2018 – a year after Sweet
17   first filed suit against the City of Mesa Defendants and others, and the day the statute of
18   limitations expired on her claims – Plaintiff filed suit in this Court against Defendant
19   Brailsford, and “John Does 1-7, Officers of the Mesa, Arizona, Police Department,
20   Individually and in their Official Capacities. (Dkt. 1.) The inclusion of “John Doe” officer
21   defendants was curious, given Sweet’s filing a year prior and Plaintiff’s actual contact
22   with Ms. Sweet by text message and phone after the incident.
23          Pursuant to 28 U.S.C. § 1983, Plaintiff alleged a Fourth Amendment unlawful
24   arrest and detention claim (Count I), and a claim for the unlawful deprivation of property,
25   with respect to a purse and jacket belonging to Plaintiff. Plaintiff did not name the City of
26   Mesa or any of the individual City of Mesa Defendants in her original Complaint.
27          April 19, 2018 – Plaintiff Amends Her Complaint: On April 19, 2018, Plaintiff
28   filed a First Amended Complaint against the original defendants – Defendant Brailsford
                                                  3
       Case 2:18-cv-00178-SRB Document 51 Filed 01/04/19 Page 4 of 14



 1   and “John Does 1-7.” (Dkt. 12.) She still does not add the City of Mesa or the individual
 2   City of Mesa Defendants. Plaintiff’s claims remain the same.
 3          October 26, 2018 - Plaintiff’s Second Amended Complaint: On October 26, 2018
 4   – nine months after the expiration of the statute of limitations in this case and a year and
 5   nine months after Sweet filed suit identifying the individual City of Mesa Defendants –
 6   Plaintiff filed a Second Amended Complaint. For the first time, Plaintiff identified the
 7   City of Mesa and individual City of Mesa Defendant officers Elmore, Doane, Cochran,
 8   and Gomez as Defendants. (Dkt. 39.) She also continued to list “John/Jane Does 1-5,
 9   Officers of the Mesa, Arizona, Police Department.” (Dkt. 39.)
10          Pursuant to 28 U.S.C. § 1983, Plaintiff alleged that Defendant Brailsford and
11   Defendants Elmore, Doane, and Gomez violated her Fourth and/or Fourteenth
12   Amendment rights to be free from unreasonable arrest and detention (Count I). 1 She also
13   added a Monell claim against Defendant City of Mesa (Count II).
14          The untimely addition of the City of Mesa Defendants is inexcusable, particularly
15   in light of the fact that Plaintiff was a witness at Brailsford’s trial nine months earlier,
16   where the identities of the officers present when Shaver was shot would have been
17   discussed ad nauseum, and that Plaintiff was communicating with Ms. Sweet by phone.
18   II.    PLAINTIFF’S CLAIMS              ARE    BARRED        BY    THE     STATUTE        OF
19          LIMITATIONS.

20          A.       Plaintiff’s Claims Against the City of Mesa Defendants are Barred by the
                     Statute of Limitations
21
            The “wrongful detention” alleged in Plaintiff’s Second Amended Complaint
22
     occurred on January 18, 2016. (Dkt. 39, ¶¶ 25, 31, 37, 40, 101.) Plaintiff filed her original
23
     Complaint against Defendant Brailsford and “John Doe” officers on January 17, 2018.
24
     (Dkt. 1.) She did not name any of the individual City of Mesa Defendants, nor did she
25
     name the City of Mesa, in spite of the fact that their identities were (and had been) public
26
27          1
                Defendant Cochran is not mentioned in Count I.
28
                                                  4
       Case 2:18-cv-00178-SRB Document 51 Filed 01/04/19 Page 5 of 14



 1   knowledge. 2 The City of Mesa Defendants were added nine months later, via Plaintiff’s
 2   Second Amended Complaint. (Dkt. 39.)
 3          State law determines the statute of limitations for actions brought under 42 U.S.C.
 4   § 1983. See Strung v. Anderson, 452 F.2d 632 (9th Cir. 1971). The statute of limitations
 5   for all Section 1983 claims is the forum state’s statute of limitations for personal injury
 6   torts. See Wilson v. Garcia, 471 U.S. 261, 279 (1985). In Arizona, this period is two years.
 7   See A.R.S. § 12-542. Thus, the statute of limitations for Plaintiff’s Section 1983 claims
 8   against the City of Mesa Defendants expired two years from January 18, 2016 - on
 9   January 17, 2018 (the day Plaintiff originally filed suit). 3 Incomprehensibly and
10   inexcusably, Plaintiff failed to file suit against the City of Mesa Defendants within the
11   statute of limitations. Her claims against them therefore fail.
12              B. Plaintiff’s Claims Against the City of Mesa Defendants Do Not Relate
13                 Back to the Original Complaint

14          In federal court, fictitious-party pleading is disfavored and, in some circuits,

15   forbidden. See Craig v. United States, 413 F.2d 854, 856 (9th Cir. 1969); see also

16   Tolefree v. Ritz, 382 F.2d 566, 567 (9th Cir. 1967) (holding that it was proper to dismiss

17   action as to fictitious defendants); Sigurdson v. Del Guercio, 241 F.2d 480 (9th Cir. 1956)

18   (“These John Doe complaints are dangerous at any time. It is inviting disaster to allow

19   them to be filed and to allow fictitious persons to remain defendants if the complaint is

20   still of records”); Richardson v. Johnson, 598 F.3d 734, 738 (11th Cir. 2010) (per curiam)

21   (in federal court, “fictitious pleading is not permitted”). Identifying Doe defendants

22   “simply by a title held by numerous other individuals . . . fails to provide the specificity

23   required to avoid the fictitious-party pleading rule.” Isles v. Doe, 2:18-cv-632, 2018 U.S.

24   Dist. LEXIS 85234, at *2 (M.D. Fla. May 22, 2018). What’s more, “[a] fictitious name . .
            2
25            When Plaintiff originally filed suit, she had already been a witness in Defendant
     Brailsford’s criminal trial and was in contact with the mother of Shaver’s children, Sweet,
26   by phone. Sweet had filed suit a year earlier and knew the identities of the City of Mesa
     Defendants.
27          3
              Plaintiff’s Complaint contained the wrong date for the incident.
28
                                                   5
       Case 2:18-cv-00178-SRB Document 51 Filed 01/04/19 Page 6 of 14



 1   ., when the real defendant cannot be readily identified for service, is insufficient to sustain
 2   a cause of action.” Williams v. DeKalb Cnty. Jail, 638 F. App’x 976, 976-77 (11th Cir.
 3   2016).
 4            “The only purpose the naming of fictitious defendants could possibly serve is to
 5   make it possible to substitute named defendants after the statute of limitations has run. But
 6   Rule 15(c), Federal Rules of Civil Procedure, provides the only way in which defendants
 7   not accurately named in a pleading before the limitation period has run, may be accurately
 8   named afterwards.” Craig, 413 F.2d at 856 (emphasis added). And Rule 15(c) does not
 9   account for fictitious defendants. Thus, “[i]t is wholly immaterial, insofar as the
10   application of that rule is concerned, whether fictitious defendants were named prior to the
11   running of the statute.” Id. In other words, the fact that Plaintiff previously identified
12   fictitious City of Mesa Police officers is immaterial to the analysis of whether Plaintiff’s
13   claims against the City of Mesa Defendants relate back to the timely-filed original
14   Complaint.
15            Rule 15(c)(1)(C) governs whether a pleading relates back. See Krupski v. Costa
16   Crociere S.p.A., 560 U.S. 538, 541 (2010) (“Rule 15(c) of the Federal Rules of Civil
17   Procedure governs when an amended pleading ‘relates back’ to the date of a timely filed
18   original pleading and is thus itself timely even though it was filed outside an
19   applicable statute of limitations.”). In order for an amended complaint to relate back
20   under Rule 15(c)(1)(C), the following conditions must be met: “(1) the basic claim must
21   have arisen out of the conduct set forth in the original pleading; (2) the party to be brought
22   in must have received such notice that it will not be prejudiced in maintaining its defense;
23   (3) that party must or should have known that, but for a mistake concerning identity, the
24   action would have been brought against it.” Butler v. Nat’l Cmty. Renaissance of Cal., 766
25   F.3d 1191, 1202 (9th Cir. 2014) (citing Schiavone v. Fortune, 477 U.S. 21, 29 (1986)).
26   Additionally, the second and third requirements must have been fulfilled within 90 days
27   after the original complaint is filed, as prescribed by Federal Rule of Civil Procedure
28   4(m). See Butler, 766 F.3d at 1202 (citing Hogan v. Fischer, 738 F.3d 509, 517 (2d Cir.
                                                   6
       Case 2:18-cv-00178-SRB Document 51 Filed 01/04/19 Page 7 of 14



 1   2013) (indicating that the fourth requirement is met when “‘the second and third criteria
 2   are fulfilled within 120 days of the filing of the original complaint, and . . . the original
 3   complaint [was] filed within the limitations period.’”)).
 4          Here, the only factor that Plaintiff’s Second Amended Complaint meets as to the
 5   City of Mesa Defendants is the first factor. See Fed. R. Civ. P. 15(c)(1)(B). The claims
 6   asserted in the Second Amended Complaint arose out of the same events set forth in
 7   Plaintiff’s original Complaint (although her original Complaint does put the wrong date
 8   on the incident and also misidentifies in places the name of Brailsford). That being said,
 9   given that the City of Mesa Defendants were identified in the Sweet lawsuit one year prior
10   to this lawsuit’s filing and that Plaintiff was a witness in Defendant Brailsford’s trial the
11   year before, the City of Mesa Defendants could have had no idea that Plaintiff intended to
12   sue them. The information she needed to do so was publicly available. 4 Plaintiff’s failure
13   to identify the City of Mesa officers was not a “mistake,” Plaintiff simply chose not to do
14   her due diligence.
15          Moreover, the City of Mesa Defendants did not receive notice or knowledge that
16   this action could have been brought against them within the Rule 4(m) time period (from
17   filing of the original Complaint). In fact, two days after the expiration of that time frame,
18   on April 19, 2018, Plaintiff further amended her Complaint. She still did not identify the
19   City of Mesa Defendants. In light of that amendment, there can be no question that the
20   City of Mesa Defendants could not have expected that, at that late date and after all of the
21   media coverage associated with Shaver’s death, Plaintiff intended to sue them.
22          Plaintiff’s failure to timely identify the City of Mesa Defendants by name is no
23   mistake. Perhaps Plaintiff was careless. Perhaps she was lazy. Regardless, Rule 15(c) does
24   not account for either. Simply put, Plaintiff’s amendment does not satisfy the conditions
25
26          4
              Moreover, the officers who did not have any contact with Plaintiff could not have
     reasonably anticipated that they would be subject to liability for alleged violations of her
27   constitutional rights.
28
                                                   7
       Case 2:18-cv-00178-SRB Document 51 Filed 01/04/19 Page 8 of 14



 1   of Rule 15(c) and thus her claims against the City of Mesa Defendants are untimely and
 2   must be dismissed.
 3   III.   PLAINTIFF’S FOURTH AMENDMENT UNREASONABLE SEIZURE
 4          CLAIM FAILS.

 5          A.     Plaintiff’s Failure to Identify the Officer Responsible for the Alleged
                   Deprivation of Her Constitutional Rights is Fatal to Her Claim
 6
            Plaintiff alleges that, pursuant to 42 U.S.C. § 1983, the City of Mesa Defendants,
 7
     including the City itself, violated her constitutional right to be free from seizure and
 8
     detention. This claim is problematic for two reasons. First, Plaintiff fails to identify the
 9
     officer allegedly responsible for her brief detention. Throughout her Second Amended
10
     Complaint, she refers to the “Defendants,” or the City of Mesa Defendants collectively,
11
     rather than identifying with any specificity the officer(s) who detained her. This is
12
     insufficient to state a claim against the individual City of Mesa Defendants. (Dkt. 39, ¶¶
13
     155-159, 161.)
14
            A defendant may be liable to a plaintiff in a Section 1983 action if the defendant
15
     “subject[ed], or caus[ed] to be subjected,” the plaintiff to the deprivation of her
16
     constitutional rights. 42 U.S.C. § 1983; see also Harper v. City of Los Angeles, 533 F.3d
17
     1010, 1026 (9th Cir. 2008) (“In a § 1983 action, the plaintiff . . . must demonstrate that the
18
     defendant’s conduct was the actionable cause of the claimed injury.”) (citations omitted).
19
     “A person ‘subjects’ another to the deprivation of a constitutional right, within the
20
     meaning of section 1983, if he does an affirmative act, participates in another’s
21
     affirmative acts, or omits to perform an act which he is legally required to do that causes
22
     the deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743-44 (9th
23
     Cir. 1978).
24
            Being “a mere bystander” to a constitutional violation, however, is insufficient to
25
     support Section 1983 liability. Chuman v. Wright, 76 F.3d 292, 294-95 (9th Cir. 1996)
26
     (rejecting “the ‘team effort’ standard [that] allows the jury to lump all the defendants
27
     together, rather than require an instruction that would invite a jury to find all of the
28
                                                   8
       Case 2:18-cv-00178-SRB Document 51 Filed 01/04/19 Page 9 of 14



 1   officers liable for an alleged constitutional violation merely for being present at the scene
 2   of an alleged unlawful act.”); see also Blankenhorn v. City of Orange, 485 F.3d 463, 481
 3   n.12 (9th Cir 2007) (explaining that integral participation requires “some fundamental
 4   involvement in the conduct that allegedly caused the violation” and affirming summary
 5   judgment in favor of officer who arrived on the scene after the allegedly unconstitutional
 6   arrest and officer who provided only crow control).
 7          Where the constitutional violation alleged is false arrest, the deprivation takes place
 8   when the detainee is seized and a reasonable person would not have believed she was free
 9   to leave. Therefore, in order to have “caused” or “participated” in the arrest, the individual
10   in question “must have undertaken some action prior to, or perhaps at the time of” the
11   arrest. Jenkins v. Keating, 147 F.3d 577, 583-84 (7th Cir. 1998). Simply taking action
12   after a seizure has been made is not sufficient to imbue an officer with false arrest
13   liability. Id. at 584.
14          Here, Plaintiff broadly alleges, simply, that “[t]he actions taken by Defendants
15   City, Brailsford, Langley, Elmore, Doane, and Gomez, and John/Janes Does 1-5 during
16   their prolonged, unjustified, and unreasonable arrest and detention of Plaintiff were such
17   that, as a reasonable person, Plaintiff did not believe she was free to leave” (Dkt. 39, ¶
18   155); she alleges “[t]he actions of Defendants Brailsford, Langley, Elmore, Doane, and
19   Gomez constituted false, unlawful, and/or unreasonable arrest in violation of her Fourth
20   Amendment and/or Fourteenth Amendment rights.” (Dkt. 39, ¶ 158.) She does not even
21   mention Defendant Cochran, and it is unclear when she claims the alleged unreasonable
22   detention began, when it ended, or who actually detained her.
23          Plaintiff’s vague claims are insufficient to state a Fourth Amendment claim against
24   any of the City of Mesa Defendants for false arrest/unreasonable seizure. This claim must
25   be dismissed.
26          ///
27          ///
28          ///
                                                   9
      Case 2:18-cv-00178-SRB Document 51 Filed 01/04/19 Page 10 of 14



 1         B.     The City of Mesa Defendants had Reasonable Suspicion to Detain
                  Plaintiff
 2
           Second, Plaintiff’s unreasonable search and seizure claim fails because, regardless
 3
     of who the detaining officer was, the officers had reasonable suspicion to conduct an
 4
     investigatory stop and detain her, and reasonable suspicion is a defense to Plaintiff’s
 5
     unreasonable search and seizure claim.
 6
           An investigatory (Terry) stop is reasonable under the Fourth Amendment if “the
 7
     officer’s action was justified at its inception” and the investigation “was reasonably
 8
     related in scope to the circumstances which justified the interference in the first place.”
 9
     United States v. Sharpe, 470 U.S. 675, 682 (1985) (quoting Terry v. Ohio, 392 U.S. 1, 20
10
     (1968)). An officers’ action is justified at its inception if the officer had “reasonable
11
     suspicion” of criminal activity before initiating an investigatory stop. United States v.
12
     Sokolow, 490 U.S. 1, 7 (1989). Reasonable suspicion means the officer can identify
13
     “specific and articulable facts which, taken together with rational inferences from those
14
     facts, reasonably warrant that intrusion.” Terry, 392 U.S. at 21; see also United States v.
15
     Cortez, 449 U.S. 411, 417 (1981) (holding that “the totality of the circumstances – the
16
     whole picture – must be taken into account” when determining if an officer had
17
     reasonable suspicion to perform an investigatory stop). “Reasonable suspicion is a less
18
     demanding standard than probably cause not only in the sense that reasonable suspicion
19
     can be established with information that is different in quantity or content than that
20
     required to establish probable cause, but also in the sense that reasonable suspicion can
21
     arise from information that is less reliable than that required to show probable cause.
22
     Alabama v. White, 496 U.S. 325, 330 (1990). Further, the use of handcuffs does not, in
23
     and of itself, elevate a detention to an arrest. United States v. Reyes-Vencomo, 866 F.
24
     Supp. 2d 1304, 1330 (D.N.M. 2012).
25
           Here, the police officer who detained Plaintiff – whoever it was – undoubtedly had
26
     reasonable suspicion to conduct an investigatory stop. Plaintiff had been in a hotel room
27
     where hotel guests had reported someone waving a gun. “[U]nder appropriate
28
                                                 10
      Case 2:18-cv-00178-SRB Document 51 Filed 01/04/19 Page 11 of 14



 1   circumstances, an anonymous tip can demonstrate ‘sufficient indicia of reliability to
 2   provide reasonable suspicion to make [an] investigatory stop.’” Navarette v. California,
 3   134 S.Ct 1683, 1688 (2014) (citation omitted) (rejecting argument that reasonable cause
 4   for an investigatory stop can only be based on the officer’s personal observation, rather
 5   than information supplied by another person). She was then a witness to the police
 6   shooting. The circumstances officers were presented with following the shooting
 7   undoubtedly justified an investigatory stop. As such, her detention could not be
 8   unconstitutional and her Fourth Amendment claim must be dismissed.
 9   IV.    PLAINTIFF FAILS TO STATE A MONELL CLAIM.
10          “The Ninth Circuit has made clear that claims of Monell liability must now comply
11   with the basic principles set forth in Twombly and Iqbal: (1) the complaint “may not
12   simply recite the elements a cause of action, but must contain sufficient allegations of
13   underlying facts to give fair notice and to enable the opposing party to defend itself
14   effectives;” and (2) the “factual allegations that are taken as true must plausibly suggest an
15   entitlement to relief, such that it is not unfair to require the opposing party to be subjected
16   to the expense of discovery and continued litigation.” AE v. County of Tulare, 666 F.3d
17   631, 636-37 (9th Cir. 2012) (quoting Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011)).
18          Here, Plaintiff’s Monell claim meets neither of those requirements. Her allegations
19   are boilerplate and lack any clarity, precision, or attention to detail. They are confusing
20   and, clearly, the result of a poor cut-and-paste job:
21          •      In Paragraph 173, for example, Plaintiff refers to “Transit Security
22   Officers.” The City of Mesa has no idea who “Transit Security” is. Obviously, Plaintiff
23   pasted these allegations from another Complaint.
24          •      In Paragraph 169, Plaintiff – undecided as to what her claim actually is –
25   alleges, “Defendant City of Mesa either maintains an official policy of a) permitting its
26   police officers to use create [sic] circumstances in which force may appear to be justified
27   absent the need for such force and/or b) permitting its officers to use excessive and
28
                                                   11
      Case 2:18-cv-00178-SRB Document 51 Filed 01/04/19 Page 12 of 14



 1   unlawful force against citizens and/or c) permitting its police officers to illegally arrest
 2   and detain people unlawfully or, in the alternative, maintains a de facto policy of ignoring
 3   such actions by the officers employed by MPD[.]” (emphasis added.)
 4          This paragraph (and Paragraphs 173, 174, 180, and every paragraph in between) is
 5   problematic for a number of reasons and a prime example of throwing claims at the wall
 6   in hopes that one will stick. In addition to expecting the City of Mesa to determine which
 7   alternative may apply to them, this allegation is based on excessive force in a case where
 8   there is no excessive force allegation. Plaintiff alleges a Fourth Amendment false
 9   arrest/unreasonable search and seizure claim, not excessive force. Thus, these allegations,
10   in addition to being incomprehensible, lack the requisite underlying constitutional
11   violation necessary to prevail.
12          “[A] municipality can be found liable under § 1983 only where the municipality
13   itself causes the constitutional violation at issue.” City of Canton v. Harris, 489 U.S. 378,
14   385 (1989) (citing Monell v. Dept. of Soc. Servs. of City of New York, 436 U.S. 658
15   (1978)). “Where a plaintiff claims that the municipality has not directly inflicted an injury,
16   but nonetheless has caused an employee to do so, rigorous standards of culpability and
17   causation must be applied to ensure that the municipality is not held liable solely for the
18   actions of its employee.” See Bd. of Cnty. Comm’rs v. Brown, 520 U.S. 397, 404 (1997).
19   Plaintiff must prove that the alleged constitutional violations were committed pursuant to
20   a formal governmental policy, or a longstanding practice or custom which is the City’s
21   standard operating procedure. See Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996).
22   Such a practice or custom must be “so permanent and well settled as to constitute a
23   ‘custom or usage’ with the force of law.” Ericson v. City of Phoenix, CV-14-01942-PHX-
24   JAT, 2016 WL 6522805, at *21 (D. Ariz. Nov. 3, 2016) (citing Gillette v. Delmore, 979
25   F.2d 1342, 1349 (9th Cir. 1992)); see City of Canton, 489 U.S. at 388; see also Trevino,
26   99 F.3d at 918 (liability may not be predicated on isolated or sporadic incidents).
27          Plaintiff does not allege that any City policy was the moving force behind an
28   alleged constitutional injury or was even deficient. Instead, her Monell claim is based on
                                                  12
      Case 2:18-cv-00178-SRB Document 51 Filed 01/04/19 Page 13 of 14



 1   the alleged unconstitutional conduct of specific officers (who, as described above, she
 2   improperly ascribes, collectively, unconstitutional conduct). Plaintiff’s Monell claim is,
 3   thus, nothing but an attempt to impose respondeat superior liability upon the City of
 4   Mesa, which is improper under Section 1983.
 5          Here, Plaintiff claims that the “obviousness of the facts” giving rise to her claims
 6   are enough to impose independent liability upon the City. (Dkt. 39, ¶ 171.) The alleged
 7   facts supporting Plaintiff’s attempt at a Monell claim are, however, anything but obvious
 8   to the City of Mesa – the party that must defend itself. Plaintiff’s Monell claim against the
 9   City of Mesa must be dismissed.
10   V.     CONCLUSION.
11          Plaintiff’s claims against the City of Mesa Defendants are all time barred and must
12   be dismissed. Even if they were not, however, Plaintiff fails to state her Fourth
13   Amendment allegations against the City of Mesa Defendants with requisite particularity
14   and fails to state a Monell claim against the City. Her claims thus fail as a matter of law.
15          DATED this 4th day of January, 2019.
16
                                                WIENEKE LAW GROUP, PLC
17                                       By:    /s/ Christina Retts
                                                Kathleen L. Wieneke
18
                                                Christina Retts
19                                              1095 West Rio Salado Parkway, Suite 209
                                                Tempe, Arizona 85281
20                                              Attorneys for Defendants City of Mesa, Brian
21                                              Elmore, Christopher Doane, Bryan Cochran,
                                                and Richard Gomez
22
                      CERTIFICATE OF PERSONAL CONSULTATION
23
            Pursuant to LRCiv 12.1, the City of Mesa Defendants make this certification that
24
     on January 4, 2019, and prior to filing this Motion to Dismiss, the attorney for the City of
25
     Mesa Defendants attempted to confer with Plaintiff’s counsel regarding the facts that the
26
     primary issue with Plaintiff’s Second Amended Complaint cannot be cured by
27
     amendment.
28
                                                  13
      Case 2:18-cv-00178-SRB Document 51 Filed 01/04/19 Page 14 of 14



 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on January 4, 2019, I electronically filed the foregoing with the
 3   Clerk of the Court for the U.S. District Court, District of Arizona, using the CM/ECF
 4   System. A Notice of Electronic Filing will be served to the following registered
 5   participants:
 6
     Gene N. Chávez
 7   CHAVEZ LAW OFFICES, PA
     1220 5th Street
 8   Albuquerque, NM 87102
 9   gene@chavezlawoffices.com
     Attorney for Plaintiff
10
     Daniel J. O’Connor, Jr.
11
     Justin D. Holm
12   O’CONNOR & CAMPBELL, P.C.
     7955 South Priest Drive
13   Tempe, AZ 85284
14   Attorneys for Defendant Philip Mitchell Brailsford, Jr.

15   James J. Belanger
     J. BELANGER LAW PLLC
16
     PO Box 447
17   Tempe, AZ 85280
     Attorney for Defendant Charles Langley
18
19   By:    /s/ Kim Penny

20
21
22
23
24
25
26
27
28
                                                  14
